Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 17, 2021 has been entered. Claims 24-33 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Diesnis et al (US 2016/0059469) in view of Emmer et al. (US Patent No. 5,681,521).
Regarding claims 24, 26-28 and 31, Diesnis discloses that, as illustrated in Fig. 8, a device for producing containers (Fig. 8, item 1) filled with at least one liquid content from preforms (Fig. 8, item 2) made of a thermoplastic material. The device includes: a plurality of forming stations (Fig. 8, item 46) each having a forming and filling head (Fig. 9, item 32; including injection nozzle 50 in Fig. 3) and a mold (Fig. 5, item 55), wherein each forming station is configured to feed the at least one liquid content (Fig. 4, item L) into one of the preforms as a pressure medium and thereby simultaneously form the one of the preforms into a container with the at least one liquid content during a forming and filling phase in the mold (as shown 
wherein formation of the container takes place against an inner wall of the mold with the mold being closed (as shown in Fig. 5;in the closed position, the two or more parts are applied against each other, such that the hollow recesses face each other and define together a molding cavity having the shape of the container 1 to be formed ([0088]); Advantageously, each preform is heated at a temperature over the glass transition temperature of the material of the preform and the injection of liquid is performed at a liquid pressure greater than 5 bars such that the heated preform expanded towards the shape of the molding cavity ([0018])),
wherein the plurality of the forming stations are arranged circumferentially spaced apart on a common, continuously rotationally driven working wheel (Fig. 8, item 48 ([0085])) at a radial distance from an axis of rotation of the working wheel (as shown) (Conventionally, the container forming station 46 comprises a wheel 48, movable in rotation around an axis substantially parallel to the axis A of the preform 2, i.e. a substantially vertical axis, carrying a plurality of mold holders distributed on its periphery, each mold holder receiving a mold 55 ([0085], lines 1-6 from bottom)),
wherein the temperature profile imparted in the preforms is thermal consequences of centrifugal force (due to the wheel (48) rotating around the axis substantially parallel to the axis A of the preform 2) acting on the at least one liquid content (Fig. 4, item L) fed into the preforms during the forming and filling phase (Fig. 2 to Fig. 4) are established. It is noted that, 
   wherein the device further has a preform alignment device (Fig. 8, item 47) for aligned insertion of the temperature-profiled preforms into respective molds of the plurality of forming 
However, Diesnis does not explicitly disclose that, the temperature control device (in the oven or heating station) is configured to impart the temperature profile in the preforms in a circumferential direction, which is not point-symmetrical in relation to a longitudinal axis of the preforms and thereby produce a thermally differentiated partial circumferential region in the preforms. Thus, Diesnis does not explicitly disclose the temperature control device including a compensation device to provide temperature conditioning to the preform under a high speed rotation. 
In the same field of endeavor, heat treatment of the body of a preform, Emmer discloses that, as illustrated in Figs. 4 and 6, thus, during this reshaping operation, the relatively hotter portions 13 possess an increased stretching capability as compared with the relatively cooler portions 14. If they are moved radially by a distance (arrow 15 in Fig. 4) smaller than that corresponding to the portions (arrow 16) more remote from the axis A of the preform, their greater shaping capability allows them to be stretched peripherally to a greater degree. Thus, the hotter portions 13 can supply material (arrows 17) to the relatively cooler portions, which undergo greater radial movement (col. 9, lines 32-40). Further, Emmer discloses that, as 26), while gaps 21 are provided so that each rotating preform 1 exposes predetermined longitudinal portions 13 to the successive heating elements 6 and predetermined longitudinal portions 14 to the gaps 21 separating the successive heating devices 6 (col. 10, lines 49-56). In other words, predetermined longitudinal portions 13 is heated more strongly than predetermined longitudinal portions 14 (related to claim 27). Thus, Emmer discloses that the temperature control device (in the oven or heating station) is configured to impart the temperature profile in the preforms in a circumferential direction, which is not point-symmetrical in relation to a longitudinal axis of the preforms and thereby produce a thermally differentiated partial circumferential region in the preforms. 
  wherein the preform alignment device (Fig. 8, item 47 from the teachings of Diesnis) is configured to insert the preforms into the respective molds in such an alignment that the thermally differentiated partial circumferential region is facing in a radial direction (outward) of the working wheel (Fig. 8, item 48 from the teachings of Diesnis ) (related to claim 28). Since the tilt angle of the liquid L (as shown in Fig. 4) is depended on the circumferential (rotational) speed of the working wheel, it is understandable that, the temperature control device is configured to control or regulate the temperature profile of the preforms dependent on a circumferential speed of the working wheel (related to claim 31).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the temperature control device including a compensating 

    PNG
    media_image1.png
    352
    325
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 4 in the teachings of Diesnis)
Regarding claim 25, Diesnis discloses that, in the device, alternatively, the forming station can be equipped with nozzles with an axial stretching rod ([0092]).
Regarding claims 29-30, Emmer discloses that, as illustrated in Figs. 4, in the device the inner wall of the mold is configured to produce the container such that the container is rotationally symmetrical about its longitudinal axis and has a substantially circular symmetry, 
Emmer discloses the claimed invention (4-fold symmetrical rotation) except for the duplication to have more than 4 or 8 fold symmetrical rotation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate how many fold symmetrical rotation, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate fold symmetrical rotation for the purpose of creating complex shape of the containers. 
Regarding claims 32-33, Emmer discloses that, as illustrated in Figs. 4 and 7, in the device the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 180˚ (related to claim 32) (as shown in Fig. 7). As shown in Fig. 4, the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 90˚ (related to claim 33). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 180˚ and the thermally differentiated partial circumferential region has a partial circumferential angle Φ of less than 90˚.  Doing so would be possible to create the containers having a uniform thickness of the wall incorporating complex shapes by means of blowing or stretching-blowing technique, as recognized by Emmer (col. 2 and col. 3).
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments in claim 24 that Diesnis does not contain any teaching whatsoever that the preforms should be heated so as to have a temperature profile to compensate for thermal consequences of centrifugal force acting on the liquid content fed into the preforms during the filling and forming phase, it is not persuasive. Basically, Diesnis discloses that the tilt angle of the liquid L (as shown in Fig. 4) is depended on the circumferential (rotational) speed of the working wheel (The rotation speed of the preforms and of the formed and filled containers can be increased relative to conventional forming and filling methods since the extension device prevents liquid from being spilled over the extension part of the extension device. Consequently, the preforms and the formed and filled containers are able to sustain important centrifugal forces without losing their contents, which means that high rotation speeds can be reached and that the through-put of the method can be improved ([0020])). That being said, due to the tilt angle of the liquid L in the rotating preforms thermal consequences of centrifugal force acting on the liquid content fed into the preforms during the filling and forming phase are established. 
Regarding arguments in claim 24 that Emmer et al. does not involve the use of liquid as a forming and filling fluid, and thus contains absolutely no teaching that a device should include a compensating device, it is not persuasive. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Diesnis to incorporate the teachings of Emmer to provide that the temperature control device including a compensating device is configured to impart the temperature profile in the preforms .      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742